DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 5/17/2022, 7/13/2022 has been considered.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
a) Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “meteorological Lidar” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
b) Applicant appears to argues that edge filters 6, 11 are not equivalent/capable to primarily removing elastically scattered light contained in the scattered light without removing a wide range of the rotational Raman- scattered light including wavelengths shorter and longer than a wavelength of the elastically scattered light. However, there is no where in the reference cited (ILCHENKO) that said edge filters 6, 11 remove any Raman scattered light. Note the edge filter 6 may be designed to reject elastically scattered radiation from the scattered light (paragraph 0188 of ILCHENKO).
c) Examiner is unable to understand Applicant’s argument about the “diffraction grating” and “detector” of prior art (ILCHENKO). But these optical elements inherently perform the function of dispersing light, and detect light/radiation, respectively.
d) Applicant also argues that term” rotational Raman-scattered light” is not given sufficient patentable weight. However, Applicant is pointed out to rejection of claim 1 below over Ilchenko in view of Grossman.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ilchenko et al. (US 2021/0072158 A1) [hereinafter Ilchenko].
As to claim 1, Ilchenko teaches a system that measures scattered light of a laser beam, comprising: a diffraction grating (12, Fig.1) that diffracts rotational Raman-scattered light contained in scattered light; a detector (14, Fig.1) that detects the rotational Raman-scattered light that has been diffracted; and a removing (6, 11, Fig.1) element that primarily removes elastically scattered light contained in the scattered light without removing a wide range of the rotational Raman- scattered light including wavelengths shorter and longer than a wavelength of the elastically scattered light (note said removing element (edge filters 6, 11) reject elastically scattered radiation from the scattered light (paragraph 0188).
Note scattered light being rotational Raman-scattered light is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilchenko et al. (US 2021/0072158 A1) [hereinafter Ilchenko] in view of Grossman (US Patent # 3,951,526).
As to claim 1, Ilchenko teaches a system that measures scattered light of a laser beam, comprising: a diffraction grating (12, Fig.1) that diffracts rotational Raman-scattered light contained in scattered light; a detector (14, Fig.1)that detects the rotational Raman-scattered light that has been diffracted; and a removing element (11, Fig.1;paragraphs 0188-0189) that primarily removes elastically scattered light contained in the scattered light.
	Ilchenko is silent that said Raman-scattered light is rotational Raman-scattered. However, Grossman, in the same field of endeavor, teaches Raman effect in inelastic scattering process comprising rotational frequencies of molecules constituting a material (column 1, lines 15-2-7).
It would have been obvious to one of ordinary skill in the art to diffract/detect rotational Raman- scattered light of a material in order to characterize said material.
As to claim 2, Ilchenko in view of Grossman teaches all as applied to claim 1. Ilchenko is silent to wherein the removing element is a slit disposed downstream of the diffraction grating, the slit removing the elastically scattered light from the scattered light that has been diffracted. However, Grossman teaches an aperture/slit (42, Fig.1; note detector system 56 detects light reflected by mirror 40 less the laser line, thus removing/reducing/attenuating light before detector 56) downstream the diffraction grating (48, Fig.1).
It would have been obvious to one of ordinary skill in the art to provide an aperture/slit downstream a diffraction grating in optical apparatus in order to remove/reduce/attenuate unwanted light before reaching a detector.
 	As to claim 3, Ilchenko in view of Grossman teaches all as applied to claim 1, and in addition Ilchenko teaches wherein the removing element is a notch filter disposed upstream of the diffraction grating, the notch filter stopping or reducing passage of the elastically scattered light in the scattered light (11, Fig.1; paragraph 0121).
As to claim 4, Ilchenko in view of Grossman teaches all as applied to claim 1 except wherein the removing element is a band-pass filter disposed upstream of the diffraction grating, the band-pass filter stopping or reducing reflection of the elastically scattered light in the scattered light. However, Examiner takes Official Notice that use of band-pass filter upstream a diffraction grating is well known in the art.
It would have been obvious to one of ordinary skill in the art to place a band-pass filter upstream a diffraction grating of Ilchenko apparatus in order to condition/shape light as desired.
As to claim 6, Ilchenko in view of Grossman teaches all as applied to claim 1 except the additional diffraction grating that further diffracts diffracted light that has been diffracted by the diffraction grating. However, the additional diffraction grating is mere duplicate, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art to incorporate additional diffraction of Ilchenko apparatus in order to enhance optical resolution.
As to claim 7, Ilchenko in view of Grossman teaches all as applied to claim 1, and in addition Ilchenko teaches wherein the detector is an array type detector (14, Fig.1; paragraph 0192).
As to claims 5, 8, 9, Ilchenko in view of Grossman teaches all as applied to claim 1. Ilchenko in view of Grossman is silent to: a analyzer/mask that blocks or attenuates the elastically scattered light remaining in light entering the detector to be detected; a notch filter that stops or reduces passage of the elastically scattered light remaining in light entering the detector to be detected. However, Examiner takes Official Notice that use mask/filter before optical detector to reduce/attenuate light entering said detector is well known in the art.
It would have been obvious to one of ordinary skill in the art to place a mask/filter before an optical detector in order to prevent said detector from unwanted light, thereby enhancing resolution.
As to claim 10, Ilchenko in view of Grossman teaches all as applied to claim 1. Ilchenko is silent to one or more concave mirrors along an optical path. However, Grossman teaches one or more concave mirrors (34, 38, Fig.1).
It would have been obvious to one of ordinary skill in the art to provide concave mirrors to an optical apparatus in order to shape/condition light as desired.
 	As to claim 11, Ilchenko in view of Grossman teaches all as applied to claim 1, and in addition Ilchenko teaches the one or more flat mirrors along an optical path (paragraph 0113).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886